Exhibit 10.45

FIRST AMENDMENT TO

EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE

AGREEMENT

This FIRST AMENDMENT (the “First Amendment”) to the Employment, Confidentiality
and Non-Compete Agreement by and between MedCath Incorporated (the “Company”)
and DANIEL PERRITT (“Employee”) dated October 29, 2009, is effective as of the
7th day of July, 2011.

RECITALS:

WHEREAS, Company and Employee entered into an Employment, Confidentiality and
Non-Compete Agreement dated October 29, 2009 (the “Employment Agreement”);

WHEREAS, Employee has been employed by Company prior to the date hereof;

WHEREAS, Company and Employee desire to continue Employee’s employment in
accordance with the terms of Employee’s Employment Agreement and in accordance
with the terms of this First Amendment; and

WHEREAS, the parties now wish to amend the Employment Agreement on the terms set
forth below:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Company and Employee
agree to amend the Employment Agreement on the following terms:

 

  1. The second sentence in Section 5(a) of the Employment Agreement
(Termination of Employment, By the Company For Cause) shall be deleted in its
entirety and replaced with the following:

As used herein, the term “Cause” shall mean and be limited to (i) willful
misconduct by Employee which results in a demonstrable injury (which is other
than de minimis or insignificant) to the Company, (ii) willful and continued
failure by Employee to perform his material duties with respect to the Company
or its subsidiaries, which failure continues beyond 10 days after a written
demand for substantial performance of such duties was given to Employee by the
Company, or (iii) Employee’s conviction of, or plea of nolo contendere to, a
felony or to a misdemeanor involving moral turpitude. Termination of Employee
for Cause pursuant to Section 5(a) shall be made by delivery to Employee of
written notice that, in the reasonable judgment of the Board of Directors of
MedCath Corporation, Employee was guilty of conduct set forth in any of clauses
(i) through (iii) above and specifying the particulars thereof.



--------------------------------------------------------------------------------

  2. The second paragraph of Section 5(b) of the Employment Agreement
(Termination of Employment, By the Company Without Cause) shall be deleted in
its entirety and replaced with the following:

In the event the Company terminates Employee’s employment without cause, the
Company will continue to pay Employee his current bi-weekly salary, less
applicable lawful deductions, for a period of twelve (12) months following the
date of notice of termination of employment plus one times Employee’s targeted
annual bonus. Employee shall be entitled to receive benefits as provided by
applicable law or by Company policy.

 

  3. Capitalized terms not defined in this First Amendment shall have the
meaning assigned to them in the Employment Agreement.

 

  4. Except as specifically set forth is this First Amendment, the terms and
conditions of the Employment Agreement shall remain in full force and effect.

 

  5. In the event of any conflict between the terms of this First Amendment and
terms of the Employment Agreement, the terms of this First Amendment shall
control.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day first written above.

 

MEDCATH INCORPORATED By  

/s/ O. Edwin French

Name:   O. Edwin French Title:   CEO DANIEL PERRITT  

/s/ Daniel Perritt